DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2022 and 7/22/2022 was filed after the mailing date of the Notice of Allowance on 6/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The closest prior art of record teaches Anonymously (Method and Apparatus for Mobile Identity Authentication) teaches	a first personal digital key (PDK) (See Fig 1 Component 107a Personal Identity document and Fig 6 Component 601 digital personal identity document) including a profile uniquely associated with a first entity (See Para[0029] the personal identity document 107 is digital 107a or physical 107n and is used by an identity subject as identification), the first PDK associated with a group during configuration, the group acting as a potential search criterion and expediting the configuration by indicating one or more settings associated with the group with which the first PDK is associated (See Fig 6 Component 609 and Para[0078]);
	With regards to Claim 1 and 12 the prior art fails to teach the combination of	the first PDK associated with a group during configuration, the group acting as a potential search criterion and expediting the configuration by indicating one or more settings associated with the group with which the first PDK is associated;	and a computing device configured to receive the group as a search criterion and display a graphical representation of a location of the first PDK associated with the first entity, wherein the graphical representation includes a location of a second PDK of a second entity, the second PDK not associated with the group, and wherein the graphical representation of the first PDK and the second PDK is distinct.	Examiner notes that “expediting the configuration” has been interpreted as making the configuration process happen more quickly or sooner than a normal or typical configuration.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.
	Claims 2-11 are allowed due to their dependency of Claim 1.	Claims 13-20 are allowed due to their dependency of Claim 12.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Agourare (Authentication and location control via RFID analysis) teaches using RFID sensors for authentication and positioning adequate software environment. This application is particularly useful in an evolving network where a workstation is not dedicated to a specific use or user
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863